Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,209,199 (“Cornu”) in view of M.F. Smith, Comparing cold spray with thermal spray coating technologies, Sandia National Laboratories, Published 2007 (“Smith”).
Regarding claim 1, Cornu discloses a method of manufacturing a regeneratively cooled rocket device (col. 1 lines 6-42, col. 6 lines 18-44), the method comprising: creating a mandrel (11/12) as an inside shape of the regeneratively cooled rocket device (figs. 3-6, col. 6 lines 55-62, col. 11 lines 1-6); spraying the mandrel with a copper based metal alloy (col. 8 lines 36-59; col. 11 lines 21-24); removing a portion of the copper based metal alloy using a subtractive operation to at least partially create cooling channels (150) in the copper based metal alloy (col. 8 lines 60-67; col. 11 lines 24-26); closing the cooling channels by applying a second alloy (17/18) using an additive process (col. 9 line 52 – col. 10 line 2; col. 11 lines 42-49).
Claim 1 further recites removing the mandrel, wherein the mandrel is removed by machining the mandrel, thereby exposing an inner core of the copper based metal alloy.
The broadest reasonable interpretation of machining includes non-mechanical machining processes such as electric discharge machining and chemical machining/milling processes.  Cornu teaches to remove/dissolve at least a portion of the mandrel 12 with a chemical machining process thereby exposing the inner core of the copper alloy (col. 11 lines 53-58; col. 12 lines 45-49).
Cornu fails to explicitly teach the spraying of the mandrel being cold spraying. However, cold spraying is a known substitute of thermal spraying. Smith compares cold and thermal spraying and the advantages of each (page 1, wherein all references to Smith refer to the document submitted herewith). Smith teaches that both thermal spray and cold spray can be used with copper (pages 8-9). Smith teaches that the advantages of cold spray over thermal spray include decreased porosity and reduced oxide content, which can increase the mechanical, electrical, and thermal properties (pages 8-9). Other advantages of cold spray over thermal spray is preserving the chemistry, phase composition, and crystal (grain) of the metal alloy (page 10), and, improved residual stress (page 10).
In this case, Cornu teaches to form the copper alloy via a thermal spraying process. Smith teaches one of skill in the art that cold spraying copper alloys is a known substitute for 
Regarding claim 2, Cornu further teaches closing the cooling channels further comprises: placing a filler material (152) into the cooling channels (figs. 3-4, col. 9 lines 1-25); and applying the second alloy (17) onto the filler material and portions of the copper based metal alloy not covered by the filler material (fig. 5, col. 9 lines 44-65).
Claim 5 recites removing a portion of the copper based metal alloy further comprises creating cooling channels with substantially uniform dimensions and a substantially uniform spacing between each cooling channel. As illustrated in figs. 3-5 and 7 of Cornu, the cooling channels have substantially the same dimensions and spacing.
Regarding claim 6, Cornu further teaches placing filler material (152) in the cooling channels; and removing the filler material, wherein the filler material is removed once the second alloy is deposited onto the filler material in the cooling channels and onto a portion of the copper based metal alloy not covered by the filler material (figs. 3-5, col. 9 lines 1-26, col. 10 lines 15-28).
Claim 9 recites the method further comprises: selecting both a material of the mandrel and a second additive process to create the mandrel based on a desired accuracy associated with a net shape of the mandrel created by the second additive process. Cornu teaches to create the mandrel to have an outer surface that represents an inner profile of the rocket nozzle and to be a material that can be reusable and handle the thermal spraying and other manufacturing options (col. 6 lines 55-62). Cornu further teaches the material of the mandrel to have a coefficient of thermal expansion very close to the body of the structure to be built, for example the mandrel can be formed from pure copper (col. 7 lines 11-20). Cornu also teaches at least a portion of the mandrel 11/12 to be formed via 3d printing (col. 7 lines 36-46). The material of portion 12 is selected to be different than that of component 11 in order to be chemically dissolved without damaging component 11. 
Claim 10 recites creating the mandrel further comprises: using a computer controlled 3D printing system to create the mandrel and configuring a shape, size and durability of the mandrel during creation based on a chosen machining process to be used to expose the inner core of the copper based metal alloy after the cooling channels are closed by applying the second alloy.
Cornu teaches at least a portion of the mandrel 11/12 to be formed via 3d printing (col. 7 lines 36-46). The 3d printing process includes a robot 22, which one of skill in the art will appreciate is controlled by a controller/computer (col. 7 lines 36-46). The materials, shapes, and sizes of the mandrel are selected in order to represent an inner profile of the rocket nozzle, be reusable, can handle the thermal spraying and other manufacturing options (col. 6 lines 55-62), have a coefficient of thermal expansion very close to the body of the structure to be built (col. 7 lines 11-20), and be able to be subtractively removed from the finished part (col. 10 lines 15-35).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cornu et al. as applied to claim 1 above, and further in view of US Patent No. 9,835,114 (“Gradl”).
Regarding claim 3, Cornu et al. fails to explicitly teach the additive process for applying the second alloy further comprises depositing the second alloy as a liquid metal using a wire-arc method; and the wire-arc method comprises pulsing a wire at a first frequency to deposit the second alloy as the liquid metal on an outer surface of the copper based metallic alloy. However, this would have been obvious in view of Gradl.
Similarly to Cornu et al., Gradl is directed to regenerativley cooled rocket nozzles, and specifically to closing coolant channels (col. 1 lines 16-58 & col. 2 lines 50-56). Also similarly to Cornu et al., Gradl teaches an inner liner 22 comprising fluid channels 50 disposed on a turntable 38 (figs. 2-3, col. 7 lines 25-41), wherein the inner liner is formed from copper (col. 5 lines 2-3). To close the channels, Gradl teaches a pulsed arc method having a wire feed unit to deposit successive rows 52 of metal alloy on an outer surface the inner liner 22  (figs. 3-4, col. 6 lines 30-51, col. 7 line 25 – col. 8 line 13). This closes the channels without using filler materials in the channels which may contaminate the weld (col. 8 lines 35-40).
In this case, both Cornu et al. and Gradl teach manufacturing regenerativley cooled rocket nozzles by providing a copper inner liner having fluid channels disposed on a turntable. Cornu et al. teaches to close the channels by placing filler material therein and thermal spraying a metal alloy thereon. Gradl teaches an alternative way to close the channels that doesn’t 
The natural logical result of the above modification is that the pulsed arc method will have at least a a first frequency.
Claim 4 recites the first frequency is based on a desired surface tension of the second alloy as a liquid metal to substantially prevent the second alloy as a liquid metal from flowing into the at least partially created cooling channels. As detailed above, Cornu et al. uses a pulsed arc method to close the cooling channels while preventing the cooling channels from being filled by the liquid metal. Thus, the energy created by the current ensures that the melted alloy has a surface tension sufficient to prevent it from filling the cooling channels.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cornu et al. as applied to claim 1 above, and further in view of USPGPub No. 2010/0319900 (“Abyzov”).
Regarding claim 11, Cornu et al. fail to explicitly teach the copper based metal alloy comprises a diamond powder additive. However, this would have been obvious in view of Abyzov.
Abyzov is directed to high thermal conductivity materials, in particular, to copper-diamond composite materials, which can be used as heat exchangers (para. [0002]). Abyzov teaches the copper-diamond composite comprising a mixture of diamond particles and powdered copper because diamond possesses an extremely high isotropic thermal conductivity (paras. [0004]-[0010]). 
In this case, Cornu et al. teaches forming cooling channels in a copper based material because copper is a good conductor of heat (col. 1 lines 52-56; col. 8 lines 36-37).  Abyzov teaches that adding diamond powder to copper is a known composite that comprises high thermal conductivity and can be used to transfer heat. It would be predictable that adding diamond powder to the copper material will provide a suitable body of Cornu et al. having high thermal conductivity. Thus, it would be obvious to modify Cornu et al. such that the copper material comprises diamond powder.
Claims 1, 2, 5, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cornu in view of Smith.
This rejection differs from the above rejection in that a different embodiment of Cornu is used. This rejection uses the embodiment of Cornu illustrated in fig. 15.
Regarding claim 1, Cornu discloses a method of manufacturing a regeneratively cooled rocket device (fig. 15, col. 1 lines 5-62 & col. 2 lines 16-39), the method comprising: creating a mandrel (1) as an inside shape of the regeneratively cooled rocket device (fig. 15, col. 2 lines 21-25); spraying the mandrel with a copper based metal alloy (4) (fig. 15, col. 2 lines 27-29); removing a portion of the copper based metal alloy using a subtractive operation to at least partially create cooling channels (5) in the copper based metal alloy (col. 2 lines 29-31); closing the cooling channels by applying a second alloy (7) using an additive process (fig. 15, col. 2 lines 31-34); and removing the mandrel, wherein the mandrel is removed by machining the mandrel, thereby exposing an inner core of the copper based metal alloy (fig. 15, col. 2 lines 36-39, wherein the mandrel is removed via a chemical machining process).
Cornu fails to explicitly teach the spraying of the mandrel being cold spraying. However, cold spraying is a known substitute of thermal spraying. Smith compares cold and thermal spraying and the advantages of each (page 1, wherein all references to Smith refer to the document submitted herewith). Smith teaches that both thermal spray and cold spray can be used with copper (pages 8-9). Smith teaches that the advantages of cold spray over thermal spray include decreased porosity and reduced oxide content, which can increase the mechanical, electrical, and thermal properties (pages 8-9). Other advantages of cold spray over thermal spray is preserving the chemistry, phase composition, and crystal (grain) of the metal alloy (page 10), and, improved residual stress (page 10).
In this case, Cornu teaches to form the copper alloy via a spraying process but doesn’t explicitly teach the process being a cold spraying process. Smith teaches one of skill in the art that cold spraying copper alloys is a known substitute for thermal spraying, and, that cold spraying has numerous advantages. Thus, there would be a reasonable expectation of success of modifying the spraying process to be cold spraying.
Regarding claim 2, Cornu further teaches closing the cooling channels further comprises: placing a filler material into the cooling channels; and applying the second alloy (7) onto the filler material and portions of the copper based metal alloy not covered by the filler material (fig. 15, col. 2 lines 29-34).
Claim 5 recites removing the portion of the copper based metal alloy further comprises creating the cooling channels with substantially uniform dimensions and a substantially uniform spacing between each cooling channel. As illustrated in fig. 15 of Cornu, the cooling channels have substantially the same dimensions and spacing.
Regarding claim 6, Cornu further teaches placing filler material in the cooling channels; and removing the filler material, wherein the filler material is removed once the second alloy is deposited onto the filler material in the cooling channels and onto a portion of the copper based metal alloy not covered by the filler material (fig. 15, col. 2 lines 27-39).
Regarding claim 19, Cornu further teaches the mandrel comprises a single unitary body (col. 2 lines 21-26 & 40-42).
In the alternative, claims 1, 2, 5, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cornu in view of Smith and Usimm, What are the most common machining techniques, available at https://www.usimm.ca/en/what-are-the-most-common-machining-techniques/, Published on March 11, 2017 (“Usimm”).
This alternate rejection interprets the term “machining” differently.
Regarding claim 1, Cornu discloses a method of manufacturing a regeneratively cooled rocket device (fig. 15, col. 1 lines 5-62 & col. 2 lines 16-39), the method comprising: creating a mandrel (1) as an inside shape of the regeneratively cooled rocket device (fig. 15, col. 2 lines 21-25); spraying the mandrel with a copper based metal alloy (4) (fig. 15, col. 2 lines 27-29); removing a portion of the copper based metal alloy using a subtractive operation to at least partially create cooling channels (5) in the copper based metal alloy (col. 2 lines 29-31); closing the cooling channels by applying a second alloy (7) using an additive process (fig. 15, col. 2 lines 31-34); and removing the mandrel, thereby exposing an inner core of the copper based metal alloy (fig. 15, col. 2 lines 36-39).
machining is interpreted as mechanical machining and Cornu fails to teach machining the mandrel, this would have been obvious in view of Usimm. 
Usimm is directed to common machining techniques. Usimm teaches that common mechanical machining techniques include boring, milling and turning (page 1, wherein all references to Usimm refer to the document submitted herewith). These techniques are commonly used with metallic components (page 1). It would be predictable to remove the mandrel of Cornu et al. by substituting the chemical machining process with a mechanical machining process such as boring, milling, or turning because the mechanical machining processes are commonly used on metals and are some of the most widespread machining techniques (page 1 of Usimm). In addition, Cornu teaches that the mandrel can be machined (Cornu, col. 2 lines 21-26). Thus, it would be obvious to substitute the chemical machining process of Cornu et al. with boring, milling, or turning.
Cornu et al. fails to explicitly teach the spraying of the mandrel being cold spraying. However, this would have been obvious in view of Smith for the same reasons detailed in the previous rejections.
Claims 2, 5, 6, and 19 are rejected for the same reasons detailed in the rejection above that relies on the embodiment of Cornu illustrated in fig. 15.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the alternate rejection of Cornu et al. as applied to claim 1 above, and further in view of Gradl.
Regarding claim 3, Cornu et al. fails to explicitly teach the additive process for applying the second alloy further comprises depositing the second alloy as a liquid metal using a wire-arc method; and the wire-arc method comprises pulsing a wire at a first frequency to deposit the second alloy as the liquid metal on an outer surface of the copper based metallic alloy. However, this would have been obvious in view of Gradl.
Similarly to Cornu et al., Gradl is directed to regenerativley cooled rocket nozzles, and specifically to closing coolant channels (col. 1 lines 16-58 & col. 2 lines 50-56). Also similarly to Cornu et al., Gradl teaches an inner liner 22 comprising fluid channels 50 disposed on a turntable 38 (figs. 2-3, col. 7 lines 25-41), wherein the inner liner is formed from copper (col. 5 lines 2-3). To close the channels, Gradl teaches a pulsed arc method having a wire feed unit to 
In this case, both Cornu et al. and Gradl teach manufacturing regenerativley cooled rocket nozzles by providing a copper inner liner having fluid channels disposed on a turntable. Cornu et al. teaches to close the channels by placing filler material therein and spraying a metal alloy thereon. Gradl teaches an alternative way to close the channels that doesn’t require a filler material, i.e. by depositing successive lines of the metal alloy via a pulsed arc method with a wire feed unit. Since Cornu and Gradl teach manufacturing the same device, it would be obvious and predictable to close the channels by the pulsed arc method having a wire feed tube as taught by Gradl.
The natural logical result of the above modification is that the pulsed arc method will have at least a a first frequency.
Claim 4 recites the first frequency is based on a desired surface tension of the second alloy as a liquid metal to substantially prevent the second alloy as a liquid metal from flowing into the at least partially created cooling channels. As detailed above, Cornu et al. uses a pulsed arc method to close the cooling channels while preventing the cooling channels from being filled by the liquid metal. Thus, the energy created by the current ensures that the melted alloy has a surface tension sufficient to prevent it from filling the cooling channels.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the alternate rejection of Cornu et al. as applied to claim 1 above, and further in view of Abyzov.
Regarding claim 11, Cornu et al. fail to explicitly teach the copper based metal alloy comprises a diamond powder additive. However, this would have been obvious in view of Abyzov.
Abyzov is directed to high thermal conductivity materials, in particular, to copper-diamond composite materials, which can be used as heat exchangers (para. [0002]). Abyzov teaches the copper-diamond composite comprising a mixture of diamond particles and powdered copper because diamond possesses an extremely high isotropic thermal conductivity (paras. [0004]-[0010]). 


Response to Arguments
Applicant's arguments filed April 22, 2021 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Applicant has amended the claims and provided replacement drawings. In addition, Applicant argues claim 5 is supported by the original disclosure. The examiner agrees that these amendments and argument overcome the drawing and specification rejections, and, thus, are withdrawn.
On pages 10-11 of the remarks, Applicant argues that Cornu does not teach machining the mandrel. The examiner is not persuaded for the reasons below.
One of skill in the art would interpret the term machining as including removing material by dissolving with chemicals to produce a part with a desired shape. As detailed in the rejection to claim 1, Cornu teaches to dissolve at least a portion of the mandrel via chemicals in order to produce the device having the desired inner core.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”